Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 10 are pending in the application and have been examined. 
Claims 1 – 10 are rejected.
Claim Objections
	Claim 10 is objected to because of the following informalities: Claim 10 recites “device” in “…extracting vehicle mileage data is performed using device onboard the vehicle…” where it should be “ extracting vehicle mileage data is performed using a device onboard the vehicle.” Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, and 4 recite a system and a method for vehicle mileage-tax collection. The limitations of extracting data from a vehicle and calculating a mileage-based tax, under their broadest reasonable interpretation, are considered an abstract idea as certain methods of organizing human activity. Specifically fundamental economic principles or practices.
The aforementioned limitations are directed towards mileage-based tax calculation, which, given the broadest reasonable interpretation, may be interpreted as 
In particular, claims 1, and 4 recite additional elements: access point, a vehicle, a vehicle data extractor, a tax calculator. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. Hence, the aforementioned additional elements amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependents claims 2-3 & 5-10 are directed to the same abstract idea as independent claims 1 & 4. Claims 2-3 & 5-10 simply further define and specify the method in which the system works. Therefore dependent 2-3 & 5-10 simply further narrow the abstract ideas recited in independent claim claims 1 & 4.
Claims 2-3 also recite additional elements: fuel purchase data extractor, user identification device, user-account and profile, and identity management host. These 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Milligan et al (Pub. No.: US 2016/0140533 A1)
	Regarding Claim 1, Milligan et al teaches:
	A system (See “system” in Abstract and P: 0028-0029) for vehicle mileage-based tax or charge collection at a vehicle fueling facility or via an electronic charging system, (See “computation of the fuel tax owed” and “gas station” in P: 0028-0029) the system comprising: 
	at least one access point; (See “fuel dispensing device 50” in P: 0028-0032)
	a vehicle communicable with the access point; (See “vehicle 90” in P: 0028-0032)
	a vehicle data extractor (See “reader 30” in P: 0028-0032) communicable with the access point for extracting vehicle data from the vehicle, the vehicle data including vehicle mileage; (See P: 0032, “The tax rate determination controller 40 desirably determines an appropriate fuel tax rate to be applied to a particular vehicle, either from data entered from the scanner or reader 30 or otherwise input into system 10 from tables programmed into controller 40, and desirably forwards the fuel tax rate (or code) to pump 50…VMT data source 60 can desirably determine either the actual VMT or current mileage from a “sender” disposed in vehicle 90. Where VMT data source 60 simply captures the current mileage reading for vehicle 90”) and 
	a tax calculator (See “tax rate determination controller 40” in P: 0028-0032) for calculating a mileage-based tax amount using the extracted vehicle mileage data. (See P: 0032, “The tax rate determination controller 40 desirably determines an appropriate fuel tax rate to be applied to a particular vehicle, either from data entered from the scanner or reader 30 or otherwise input into system 10 from tables programmed into controller 40, and desirably forwards the fuel tax rate (or code) to pump 50”)
	Regarding Claim 2, Milligan et al teaches the limitations of claim 1, and Milligan et al further teaches:
	The system of claim 1 (See “system” in Abstract and P: 0028-0029) further comprising: 
	a fuel purchase data extractor (See “payment processor 70” in P: 0034) in communication with the fueling facility's point of sale, (See “POS” in P: 0034), the fuel purchase data including a fuel purchase amount and a calculated fuel tax amount; (See P: 0034, “…base fuel price per… can be displayed together with the total base fuel price, the applicable tax rate or code, the total tax amount…Payment processor 70 can be integrated into fuel dispensing pump 50 at the POS, and will desirably also have the 
	Regarding Claim 3, Milligan et al teaches the limitations of claim 1, and Milligan et al further teaches:
	The system of claim 1 (See “system” in Abstract and P: 0028-0029) further comprising: 
	a user identification device communicable with the access point; (See “VID 20” in P: 0030-0031, “Where VID 20 is a card, it can be scanned or swiped as indicated by arrow 25 in FIG. 1 at a fuel dispensing pump 50 or another identified location at the POS to initiate a fuel purchase transaction.”) and 
	a user-activated account, the account including a user profile, the user profile communicable with the access point; (See P: 0030-0031, “…users will need to acquire a VID 20, typically a card comprising a magnetic stripe or electronic chip comprising encoded information including, for example, the vehicle identification number… information could include, for example, the vehicle owner's name, address, driver license number…)
	an identity management host for storing the user's profile, and store data related to a user's visits to the fuel facility. (See “VMT data source 60” in P: 0032) & (See “databases” in P: 0015-0016, “…methods of the invention will also desirably utilize vehicle identification devices…process information such as user identity, vehicle identification number (“VIN”) or, in some cases, VMT data. Some systems and methods 
	Regarding Claim 4, Milligan et al teaches:
	A method (See “method” in Abstract) for mileage-based tax collection at a vehicle fuel facility, (See “computation of the fuel tax owed” and “gas station” in P: 0028-0029) the method comprising the steps of: 
	extracting mileage data from a vehicle; (See P: 0032, “VMT data source 60 can desirably determine either the actual VMT or current mileage from a “sender” disposed in vehicle 90. Where VMT data source 60 simply captures the current mileage reading for vehicle 90”) and 
	calculating a mileage-based tax based on the extracted vehicle mileage data. (See P: 0032, “The tax rate determination controller 40 desirably determines an appropriate fuel tax rate to be applied to a particular vehicle, either from data entered from the scanner or reader 30 or otherwise input into system 10 from tables programmed into controller 40, and desirably forwards the fuel tax rate (or code) to pump 50”)
	Regarding Claim 5, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4 (See “method” in Abstract) 
	further comprising the step of extracting fuel purchase data, the fuel purchase data including fuel purchase cost and fuel tax amount; (See P: 0035, “information 
	Regarding Claim 6, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4 (See “method” in Abstract) 
	further including the step of a user paying the mileage-based tax amount and the fuel purchase amount at the vehicle fuel facility. (See P: 0034, “…desirably displays the total amount to be charged to and collected from a motor fuel purchaser at the POS. … Payment is desirably processed by payment processor 70 at the POS in the customary fashion, either at the pump or inside a kiosk, gas station or convenience store, for example, with payment being made in any acceptable form, such as cash, check, debit or credit.”)
	Regarding Claim 7, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4 (See “method” in Abstract) 
	further including the step of the fuel facility paying the taxing body the mileage-based tax amount. (See P: 0015, “Some systems and methods of the invention can 
	Regarding Claim 8, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4 (See “method” in Abstract) 
	further including the step of the fuel facility invoicing the user for paying the mileage-based tax amount. (See P: 0040, “…adds the appropriate tax (or taxes if both federal and state or federal, state and local fuel taxes are levied) to the base fuel price, and the purchaser is charged for the measured amount of fuel dispensed and the total taxes.”)
	Regarding Claim 9, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4, (See “method” in Abstract) 
	wherein the step of extracting vehicle mileage data is performed via an access point located at the vehicle fueling facility. (See P: 0032, “either from data entered from the scanner or reader 30 or otherwise input into system 10 from tables programmed into controller 40, and desirably forwards the fuel tax rate (or code) to pump 50…If desired, controller 40 can also determine a fuel tax rate for an identified vehicle 90 based wholly or in part on information received … from an optionally provided VMT data source 60”)
Claim 10, Milligan et al teaches the limitations of claim 4, and Milligan et al further teaches:
	The method of claim 4, (See “method” in Abstract) 
	wherein the step of extracting vehicle mileage data is performed using device onboard the vehicle. (See “sender” in P: 0032, “VMT data source 60 can desirably determine either the actual VMT or current mileage from a “sender” disposed in vehicle 90. Where VMT data source 60 simply captures the current mileage reading for vehicle 90”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 21, 2021